department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel number info release date uil cc intl br cor-118243-00 dear this letter responds to your letter received by our office requesting a ruling with may deduct the amount of respect to whether your daughter ira contributions from her foreign_earned_income excluded under sec_911 of the internal_revenue_code code your request does not satisfy the procedural requirements necessary to issue a ruling however we are providing you with the following general information sec_1_911-6 provides that generally a qualified_individual may not take a deduction exclusion or credit from gross_income to the extent that the deduction exclusion or credit is properly allocable to or chargeable against amounts excluded from gross_income under sec_911 the regulation also provides that deductions exclusions or credits which are not definitely related to any class_of_gross_income shall not be allocable or chargeable to excluded amounts and are therefore deductible to the extent allowed under the code examples of deductions that are not definitely related to a class_of_gross_income include qualified retirement contributions however the regulation refers to sec_219 for limitations on the deductibility of the amount of ira contributions sec_219 provides that the maximum amount of contributions allowable as a deduction is the lesser_of dollar_figure or an amount equal to the compensation includible in the individual's gross_income for such taxable_year here your daughter’s foreign_earned_income is excluded from her gross_income under sec_911 thus your daughter does not have any compensation and cannot deduct any amount of her qualified retirement contributions see irs publication page and irs publication page enclosed cor-118243-00 if you have any questions please call at sincerely phyllis e marcus branch chief branch office of the associate chief_counsel international enclosures
